COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of O.J.P., a Child

Appellate case number:     01-21-00163-CV

Trial court case number: 2016-25857

Trial court:               246th District Court of Harris County

       This is an accelerated appeal from an order terminating the parental rights of appellant,
C.D.P. This Court is required to bring the appeal to final disposition within 180 days of March
29, 2021, the date the first notice of appeal was filed, so far as reasonably possible. See TEX. R.
JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
        Appellant’s brief was originally due on May 10, 2021. See TEX. R. APP. P. 38.6(a).
Appellant has filed three motions for extensions of time, which we have granted. See TEX. R. APP.
P. 38.6(a), (d). After granting appellant’s third motion for extension of time, this Court extended
the deadline for filing appellant’s brief to July 14, 2021—sixty-five days past the original due
date—with no further extensions. Appellant has not filed a brief.
       Appellant’s brief is due NO LATER THAN JULY 23, 2021. No extensions will be
granted. If appellant does not file a brief as directed, we may abate this appeal and remand
the case to the trial court to determine whether appellant wishes to pursue her appeal and
whether substitute counsel should be appointed to represent appellant on appeal.
       It is so ORDERED.


Judge’s signature:    /s/Julie Countiss
                     Acting individually

Date: July 15, 2021